Case 18-65726-jwc      Doc 202     Filed 05/28/19 Entered 05/28/19 14:59:03             Desc Main
                                   Document     Page 1 of 3




  IT IS ORDERED as set forth below:



   Date: May 28, 2019
                                                      _________________________________

                                                               Jeffery W. Cavender
                                                          U.S. Bankruptcy Court Judge

 ________________________________________________________________

                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

   IN RE:                                         )        CHAPTER 11
                                                  )
   TROP, INC., et al.,                            )        Jointly Administered Under
                                                  )        CASE NO. 18-65726-jwc
                     Debtors.                     )
 ________________________________                 )


               ORDER EXTENDING DEBTOR’S EXCLUSIVITY PERIOD

       This matter came before the Court pursuant to Debtors’ Second Motion Requesting Entry

of Order Extending Debtors Exclusivity Period to File a Plan filed on April 10, 2019 (the

“Motion”) (Doc. No. 179). The Motion came on for hearing on May 23, 2019 at 11:00 a.m., and

based upon review of the Motion and having heard from Debtors counsel in support of the

Motion and the entire record of this Bankruptcy Case, it is hereby

        ORDERED that pursuant to 11 U.S.C. § 1121 the Court finds that cause exists, and the

Motion is GRANTED. The Debtors’ exclusive period within in which to file a plan is extended

to and through May 30, 2019 and it is further
Case 18-65726-jwc         Doc 202      Filed 05/28/19 Entered 05/28/19 14:59:03          Desc Main
                                       Document     Page 2 of 3


        ORDERED that pursuant to pursuant to 11 U.S.C. § 1121(d) Debtors exclusive period

within which to solicit acceptances of a plan is extended through and including July 30, 2019;

and it is further

        ORDERED that nothing herein shall prejudice (a) the Debtor’s right to seek further

extensions of its exclusive periods as may be necessary or appropriate or (b) the right of any

party in interest to object to any requests for further extensions or to seek to reduce any exclusive

periods for cause in accordance with 11 U.S.C. § 112(d); and it is further

        ORDERED that Counsel to the Debtor is directed to serve a copy of this Order on the

Office of the United States Trustee, and the Debtors’ thirty (30) largest unsecured creditors on a

consolidated basis promptly following the entry of this Order and to file a certificate of service

with the Clerk of the Court.

                                       [END OF DOCUMENT]

Prepared by:

McBRYAN, LLC

/s/Louis G. McBryan__________________
Louis G. McBryan, Georgia Bar No. 480993
Cecilia J. Christy, Georgia Bar No. 370092
6849 Peachtree Dunwoody Road
Building B-3, Suite 100
Atlanta, GA 30328
Telephone (678) 733-9322
Fax (678) 498-2709
lmcbryan@mcbryanlaw.com
Attorney for Debtor
Case 18-65726-jwc     Doc 202    Filed 05/28/19 Entered 05/28/19 14:59:03   Desc Main
                                 Document     Page 3 of 3


                                      DISTRIBUTION LIST

Louis G. McBryan
McBryan, LLC
6849 Peachtree Dunwoody Road
Building B-3, Suite 100
Atlanta, GA 30328

Thomas W. Dworschak
United States Trustee’s Office
Richard B. Russell Federal Building
Suite 362
75 Ted Turner Drive, SW
Atlanta, GA 30303
